1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                 ***

9     TASHAMI SIMS,                                        Case No. 2:19-cv-00016-RFB-CWH

10                                        Plaintiff,               ORDER
             v.
11
      ARAMARK INC, et al.,
12
                                     Defendants.
13

14

15
     I.     DISCUSSION
16
            Plaintiff, who is a prisoner in the custody of the Clark County Detention Center
17
     (CCDC), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed
18
     an application to proceed in forma pauperis. (ECF No. 1, 1-1).
19
            Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28
20
     U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
21
     proceed in forma pauperis and attach both an inmate account statement for the past six
22
     months and a properly executed financial certificate.             Plaintiff has submitted an
23
     incomplete application, has not submitted a properly executed financial certificate, and
24
     has not submitted an inmate account statement. (See ECF No. 1). Therefore, the in
25
     forma pauperis application is denied without prejudice. The Court will retain Plaintiff’s
26
     civil rights complaint (ECF No. 1-1), but will not file it until the matter of the payment of
27
     the filing fee is resolved. Plaintiff will be granted an opportunity to cure the deficiencies
28
                                                       1
1
     of his application to proceed in forma pauperis, or in the alternative, pay the full filing fee
2
     for this action. If Plaintiff chooses to file a new application to proceed in forma pauperis
3
     he must file a fully complete application to proceed in forma pauperis and must include
4
     both an inmate account statement for the past six months and a properly executed
5
     financial certificate.
6
     II.    CONCLUSION
7
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
8
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
9
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
10
     approved form application to proceed in forma pauperis by a prisoner, as well as the
11
     document entitled information and instructions for filing an in forma pauperis application.
12
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
13
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
14
     the correct form with complete properly executed financial attachments in compliance
15
     with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action (which includes
16
     the $350 filing fee and the $50 administrative fee).
17
            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
18
     dismissal of this action may result.
19
            IT IS FURTHER ORDERED that failure to comply with this order will result in a
20
     recommendation that the case be dismissed without prejudice.
21
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
22
     (ECF No. 1-1), but shall not file it at this time.
23

24          DATED: January 10, 2019

25

26                                                UNITED STATES MAGISTRATE JUDGE

27

28
                                                     2
